                  Case 20-12168-CSS               Doc 150        Filed 10/02/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    TOWN SPORTS INTERNATIONAL, LLC, et al.,1                          Case No. 20-12168 (CSS)

                                       Debtors.                       (Jointly Administered)

                                                                      Ref. Docket No. 148

                   ORDER SHORTENING NOTICE OF THE HEARING
              TO CONSIDER DEBTORS’ MOTION REQUESTING AUTHORITY
                TO (I) ENTER INTO DEBTOR IN POSSESSION FINANCING

                   Upon consideration of the motion (the “Motion to Shorten”)2 of the Debtors for

entry of an order shortening the time to consider the DIP Motion; and this Court having determined

that granting the relief requested in the Motion to Shorten is appropriate under the circumstances;

and after due deliberation and sufficient cause appearing therefor, it is hereby

                   ORDERED, ADJUDGED, AND DECREED THAT:

                   1.       The Motion to Shorten is granted, as set forth herein.

                   2.       Approval of the DIP Motion on an interim basis shall be considered on

October 2, 2020 at 5:00 p.m. (ET) (the “Hearing”). Any objection or response to the relief

requested may be presented at the Hearing.

                         [REMAINDER OF PAGE INTENTIONALLY BLANK]




1
   The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the Debtors.
2
    Capitalized terms used but not defined herein shall have the meanings given to them in the Motion to Shorten.
              Case 20-12168-CSS         Doc 150      Filed 10/02/20     Page 2 of 2




               3.      This Court shall retain jurisdiction over any and all matters arising from or

related to the interpretation and/or implementation of this Order.




        Dated: October 2nd, 2020                     CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

                                                 2
